Title: To George Washington from Jonathan Jackson, 16 January 1776
From: Jackson, Jonathan
To: Washington, George



Sir
Newburyport [Mass.] 16th Jany 1776.

The day before yesterday two Enemies Vessels happen’d to be taken in this Bay & brought in here—one a Ship from London laden for Government Service, the other a Brig from Cork laden with Provisions both bound for Boston—in the latter were two Passengers Leiutenant Hill of Lord Percy’s Regt & a Mr Gray of Boston—our Committee here have sent both these Gentn & the Masters of both the Vessels by this Conveyance to the Order of the Council at Watertown, with the papers of a public nature that were found in either Vessel—This morning was discovered in a concealed part of the Ship several papers esteemed to be of some Moment in a political View—the Committee had before directed me (who happen’d to act as their Chairman) to write to the Council a Detail of this Matter & send the papers of public Concern to them—but while the Committee were together, it was not thought of, to furnish you with Copies of the most material—several of the members afterwards

mention’d to me there wou’d be a propriety in so doing, & in the Committee’s Behalf I have presum’d to furnish you with Copies of the concealed Papers found this morning, & which are inclosed.
For any Enquiries you may please to make I refer you to the Bearer Mr Marsh (who is a Member of the Committee here) and begging pardon for the Freedom I have taken, Am most respectfully your Excellency’s very obedient Servt

Jona. Jackson

